ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-139, concluding that NEIL A. MALVONE of MILLTOWN, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of three years for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And NEIL A. MALVONE having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its independent review of this matter that the record establishes by clear and convincing evidence that respondent conspired with his client to defraud the client’s spouse in divorce proceedings in violation of RPC 8.4(c) and knowingly misappropriated marital funds in which the client and his spouse had an interest by making unauthorized personal use of the funds entrusted to him by his client, in violation of RPC 1.15(a) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) (failure to safeguard funds and knowing misappropriation), and the Court having concluded that disbarment is required for respondent’s unethical conduct;
*11It is ORDERED that NEIL A. MALVONE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by NEIL A. MALVONE pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.
Justices ALBIN and HOENS and Judges RODRIGUEZ and CUFF (both temporarily assigned) join in this Order. Chief Justice RABNER and Justices LaVECCHIA and PATTERSON dissent, and would impose a three-year suspension as determined by the Disciplinary Review Board.